Citation Nr: 0601301	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left hip disability, 
on a direct basis and as secondary to the service-connected 
residuals of a right ankle sprain including traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



REMAND

The veteran served on active duty from March 1961 to November 
1968.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an April 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Nashville, Tennessee 
(hereinafter RO).  A May 2004 Board decision denied the 
veteran's claim for service connection for a left hip 
disability, and the veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court).  A January 2005 Court Order, granting a Joint Motion 
for Remand, vacated the January 2005 Board decision, and 
remanded the case to the Board. 

In order comply with the directives of the Joint Motion for 
Remand, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

1.  The veteran should be afforded an 
examination and X-ray of the left hip.  The 
claims file should be forwarded to the 
examiner prior to the examination.  If left 
hip disability is identified, the examiner 
is requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current left hip 
disability is etiologically related to 
service, or (to include by way of 
aggravation) the service connected right 
ankle disability.  The record review should 
specifically include the separation 
examination report, the January 2002 VA 
outpatient treatment report, and the August 
2002 VA examination report.  

2.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

